Per Curiam. Appellant Jeremy Turner filed a motion for rule on the clerk on August 13, 1998. We denied the motion because appellant’s attorney, David P. Price, did not admit fault in fading to timely file the record. See Turner v. State, 334 Ark. 240, 973 S.W.2d 480 (1998) (per curiam). We indicated, however, that we would grant the motion if appedant’s attorney filed within thirty days a motion and affidavit accepting fidl responsibility for not timely filing the record. Appedant’s attorney has assumed fidl responsibility for the error in a second motion for rule on the clerk filed on October 9, 1998.  We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See Johnson v. State, 332 Ark. 78, 959 S.W.2d 54 (1998) (per curiam); In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). A copy of this per curiam will be forwarded to the Committee on Professional Conduct. See Harkness v. State, 264 Ark. 561, 572 S.W.2d 835 (1978).